Exhibit 10.1

REWARDS NETWORK INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

Rewards Network Inc., a Delaware corporation (the “Company”), hereby grants to
Ronald L. Blake (the “Holder”), as of February 22, 2006 (the “Grant Date”),
pursuant to the provisions of the Company’s 2004 Long-Term Incentive Plan (the
“Plan”), a restricted stock unit award (the “Award”) with respect to 250,000
shares of the Company’s Common Stock, $0.02 par value (“Stock”), upon and
subject to the restrictions, terms and conditions set forth below. Capitalized
terms not defined herein shall have the meanings specified in the Plan.

1. Award Subject to Acceptance of Agreement. The Award shall be null and void
unless the Holder shall accept this Agreement by executing it in the space
provided below and returning it to the Company.

2. Rights as a Stockholder. The Holder shall not be entitled to any privileges
of ownership with respect to the shares of Stock subject to the Award unless and
until, and only to the extent, such shares become vested pursuant to Paragraph 3
hereof and the Holder becomes a stockholder of record with respect to such
shares.

3. Vesting of Shares Subject to Award.

3.1. Vesting Requirement. Except for the vesting of the Award upon a Change in
Control as provided in Section 3.3 of this Agreement and Section 7(g) of the
Plan, the Award shall vest (i) on December 31, 2006 with respect to 186,000
shares of Stock subject to the Award if the Holder is employed as the President
and Chief Executive Officer of the Corporation on such date and the Corporation
has met the 2006 Performance Target, as defined below, and (ii) on December 31,
2007 with respect to 64,000 shares of Stock subject to the Award if the Holder
is employed as the President and Chief Executive Officer of the Corporation on
such date and the Corporation has met the 2007 Performance Target, as defined
below. If the Holder’s service as President and Chief Executive Officer of the
Corporation terminates for any reason, the Holder shall forfeit all rights with
respect to the shares of Stock which are not vested as of the effective date of
the Holder’s termination of service and such unvested portion of the Award shall
be cancelled by the Company. If the 2006 Performance Target is not met, then the
Holder shall forfeit all rights with respect to 186,000 shares of Stock and such
unvested portion of the Award shall be cancelled by the Company. If the 2007
Performance Target is not met, then the Holder shall forfeit all rights with
respect to 64,000 shares of Stock and such unvested portion of the Award shall
be cancelled by the Company.

3.2. Performance Targets. “EBITDA” means earnings before interest, income taxes,
depreciation and amortization. Additionally, EBITDA will exclude unusual and
non-recurring gains and losses. The Corporation will determine the EBITDA of the
Corporation in its sole discretion, with the Compensation Committee of the
Corporation’s Board of Directors making the final determination, and such
determination will be final, binding on Holder and not subject to review.

“2006 Performance Target” shall mean the Corporation achieving an amount of
EBITDA in 2006 as determined by the Corporation in its sole discretion. The
Corporation shall determine the 2006 Performance Target and communicate it to
Holder during the first quarter of 2006.



--------------------------------------------------------------------------------

“2007 Performance Target” shall mean the Corporation achieving an amount of
EBITDA in 2007 as determined by the Corporation in its sole discretion. The
Corporation shall determine the 2007 Performance Target and communicate it to
Holder during the first quarter of 2007.

3.3. Change in Control. Notwithstanding anything herein to the contrary, to the
extent the Award remains outstanding upon a Change in Control, all conditions
and restrictions relating to the continued performance of services and
performance targets set forth in Section 3.1 of this Agreement shall immediately
lapse upon a Change in Control, and the Award shall thereupon become fully
vested.

4. Termination of Award. In the event that the Holder shall forfeit all or a
portion of the shares of Stock subject to the Award, the Holder shall, upon the
Company’s request, promptly return this Agreement to the Company for
cancellation. Such cancellation shall be effective regardless of whether the
Holder returns this Agreement.

5. Additional Terms and Conditions of Award.

5.1. Nontransferability of Award. The Award is not transferable by the Holder
except by will or the laws of descent and distribution (or to a designated
Beneficiary in the event of the Holder’s death), provided, however, that with
the written consent of the Committee the Award may be transferred to one or more
Beneficiaries during the lifetime of the Holder in connection with the Holder’s
estate planning, consistent with the registration of the offer and sale of Stock
on Form S-8 or Form S-3 or a successor registration form of the Securities and
Exchange Commission. The Award may not be pledged, mortgaged, hypothecated or
otherwise encumbered and shall not be subject to the claims of creditors.

5.2. Investment Representation. The Holder hereby represents and covenants that
(a) any share of Stock acquired upon the vesting of the Award will be acquired
for investment and not with a view to the distribution thereof within the
meaning of the Securities Act of 1933, as amended (the “Securities Act”), unless
such acquisition has been registered under the Securities Act and any applicable
state securities law; (b) any subsequent sale of any such shares shall be made
either pursuant to an effective registration statement under the Securities Act
and any applicable state securities laws, or pursuant to an exemption from
registration under the Securities Act and such state securities laws; and (c) if
requested by the Company, the Holder shall submit a written statement, in form
satisfactory to the Company, to the effect that such representation (x) is true
and correct as of the date of acquisition of any shares hereunder or (y) is true
and correct as of the date of any sale of any such shares, as applicable. As a
further condition precedent to the delivery to the Holder of any shares subject
to the Award, the Holder shall comply with all regulations and requirements of
any regulatory authority having control of or supervision over the issuance of
the shares and, in connection therewith, shall execute any documents which the
Board or any committee authorized by the Board shall in its sole discretion deem
necessary or advisable.

5.3. Adjustment. In the event that the Committee shall determine that any
dividend or other distribution (whether in the form of cash, Stock or other
property), recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off,

 

2



--------------------------------------------------------------------------------

combination, repurchase or share exchange, or other similar corporate
transaction or event, affects the Stock such that an adjustment is appropriate
to prevent dilution or enlargement of the rights of the Holder under the Award,
then the Committee shall, in such manner as it may deem equitable, adjust the
number and class of securities subject to the Award. In addition, the Committee
is authorized to make adjustments in the performance criteria set forth in
Section 3.2 in recognition of unusual or nonrecurring events (including, without
limitation, events described in the preceding sentence) affecting the Company or
any subsidiary or the financial statements of the Company or any subsidiary, or
in response to changes in applicable laws, regulations or accounting principles.
The decision of the Committee regarding any such adjustment shall be final,
binding and conclusive.

5.4. Compliance with Applicable Law. The Award is subject to the condition that
if the listing, registration or qualification of the shares subject to the Award
upon any securities exchange or under any law, or the consent or approval of any
governmental body, or the taking of any other action is necessary or desirable
as a condition of, or in connection with, the vesting or delivery of shares
hereunder, the shares of Stock subject to the Award shall not vest or be
delivered, in whole or in part, unless such listing, registration,
qualification, consent or approval shall have been effected or obtained, free of
any conditions not acceptable to the Company. The Company agrees to use
reasonable efforts to effect or obtain any such listing, registration,
qualification, consent or approval.

5.5. Delivery of Certificates. (a) Except to the extent the Holder makes an
effective deferral election pursuant to Section 5.5(b), as soon as practicable
after the vesting of the Award, in whole or in part, the Company shall deliver
or cause to be delivered one or more certificates issued in the Holder’s name
(or such other name as is acceptable to the Company and designated in writing by
the Holder) representing the number of vested shares. The Company shall pay all
original issue or transfer taxes and all fees and expenses incident to such
delivery.

(b) Not later than June 30, 2006, the Holder may submit an election, on a form
and pursuant to procedures prescribed by the Company, to defer the receipt of
such shares, to the extent and effective upon the date they thereafter become
vested, to a date specified in such election. As of the date such shares become
vested, the Holder’s right to receive such deferred shares shall be credited to
a bookkeeping account maintained by the Company, which shall be further credited
with dividend equivalents equal to the dividends that would have been paid on an
equal number of shares of Common Stock and payable to the Holder in cash at the
same time the deferred shares are issued to the Holder. The Company shall not be
required to fund, or otherwise segregate assets to be used for payment of Shares
deferred pursuant to this Section 5.5(b). Notwithstanding the foregoing, the
Company, in the discretion of the Board, may maintain a grantor trust (a
“Trust”) to hold assets to be used for payment of such deferred shares. The
assets of the Trust shall remain the assets of the Company subject to the claims
of its general creditors. Any payments by a Trust of benefits provided to the
Holder shall be considered payment by the Company and shall discharge the
Company of any further liability for delivery of such shares.

5.6. Award Confers No Rights to Continued Employment. In no event shall the
granting of the Award or its acceptance by the Holder give or be deemed to give
the Holder any right to continued employment by the Corporation.

 

3



--------------------------------------------------------------------------------

5.7. Decisions of Board or Committee. The Board or the Committee shall have the
right to resolve all questions which may arise in connection with the Award. Any
interpretation, determination or other action made or taken by the Board or the
Committee regarding the Plan or this Agreement shall be final, binding and
conclusive, including, without limitation, determining whether the Corporation
achieved the 2006 Performance Target or the 2007 Performance Target.

5.8. Company to Reserve Shares. The Company shall at all times prior to the
cancellation of the Award reserve and keep available, either in its treasury or
out of it authorized but unissued shares of Stock, the full number of unvested
shares subject to the Award from time to time.

5.9. Agreement Subject to the Plan. This Agreement is subject to the provisions
of the Plan and shall be interpreted in accordance therewith. The Holder hereby
acknowledges receipt of a copy of the Plan.

6. Miscellaneous Provisions.

6.1. Meaning of Certain Terms. As used herein, the term “vest” shall mean no
longer subject to forfeiture.

6.2. Successors. This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company and any person or persons who
shall, upon the death of the Holder, acquire any rights hereunder in accordance
with this Agreement or the Plan.

6.3. Notices. All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to Rewards Network Inc., Attention:
General Counsel, Two North Riverside Plaza, Chicago, Illinois 60606, and if to
the Holder, to the last known address contained in the records of the Company.
All notices, requests or other communications provided for in this Agreement
shall be made in writing either (a) by personal delivery to the party entitled
thereto, (b) by electronic mail or facsimile with confirmation of receipt,
(c) by mailing in the United States mails to the last known address of the party
entitled thereto or (d) by express courier service. The notice, request or other
communication shall be deemed to be received upon personal delivery, upon
confirmation of receipt of electronic mail or facsimile transmission, or upon
receipt by the party entitled thereto if by United States mail or express
courier service; provided, however, that if a notice, request or other
communication is not received during regular business hours, it shall be deemed
to be received on the next succeeding business day of the Company.

6.4. Governing Law. This Agreement, the Award and all determinations made and
actions taken pursuant hereto and thereto, to the extent not otherwise governed
by the laws of the United States, shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to
conflicts of laws principles.

6.5. Counterparts. This Agreement may be executed in two counterparts each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument.

 

4



--------------------------------------------------------------------------------

REWARDS NETWORK INC. By:  

/s/    Bryan R. Adel

Name:   Bryan R. Adel Title:   Senior Vice President, General Counsel and
Secretary

 

Accepted this 22nd day of February, 2006.

/s/    Ronald L. Blake

Ronald L. Blake

 

5